Citation Nr: 1209261	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which it was determined that new and material evidence had not been received to reopen a service connection claim for a right foot disability.

The Veteran had requested a Board video conference hearing as shown by his substantive appeal form received in July 2009.  However, he failed to appear for a Board hearing scheduled in March 2011, with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704.

In May 2011, the case came before the Board.  At that time, the claim of service connection claim for a right foot disability was reopened and remanded for additional development.  The case came before the Board again in September 2011, at which time an expert medical opinion was sought from the Veterans Health Administration (VHA).  That opinion was provided in December 2011 and the Veteran and his representative were given an opportunity to review it, following which no additional evidence or argument was presented for the record.  

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A bunionette of the 5th right toe shown in service (also referred to as a tailor's bunion), is a genetically acquired deformity, which was not aggravated by a service-related superimposed disease or injury.

2.  A 2nd toe deformity (also identified as a dorsiflexed and laterally deviated second toe at the metatarsophalangeal joint of the right foot) and varus deformities of the toes three, four, and five on the right foot, initially diagnosed decades after the Veteran's period of service are acquired conditions which are not service-connected.  

3.  Diffuse metatarsalgia of the right foot, sub metatarsal pain, bilateral pes planus, and onychomycosis times ten, initially diagnosed decades post-service, were not incurred in, and are not otherwise related to service.

4.  Hallux limitus and 1st metatarsophalangeal joint arthritis, initially diagnosed decades post-service, were not incurred in, and are not otherwise related to service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in July 2008 and May 2011, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in July 2008, prior to the adjudication of the claim in August 2008.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in July 2009 and in a Supplemental SOC issued in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records including  private medical reports and opinions dated from 2006 to 2008, and VA records dated to May 2011, have been obtained and associated with the file.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in June 2009, with an addendum provided in July 2011.  The Veteran and his representative have not maintained that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  In addition, given the complexity of the claim on appeal, the Board sought an expert medical opinion in September 2011.  That opinion was provided in December 2011 and the Veteran and his representative were given an opportunity to review it.  

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


Factual Background

The Veteran's STRs include a May 1943 induction examination report reflecting normal findings of the feet.  In February 1945, he was seen with complaints of a sore bony prominence behind the head of the right fifth metatarsal bone.  He reported that the area was painful with pressure from his shoe.  The examiner indicated that there was a red spot on the right fifth metatarsal phalangeal articulation.  The examiner stated that the Veteran's shoes were not large enough.  The examiner reported that the Veteran should soak his foot in hot water daily for a period of one week.  A subsequent March 1945 entry noted that the Veteran wanted a permanent excuse from marches and that his request was refused.  An April 1945 entry noted a bunionette.  The Veteran was given a pad and returned to duty.  Also on file is the April 1946 separation examination report revealing that the Veteran had a special shoe issued for the right foot- size D, and that no apparent foot defects were noted.

Post service, a September 2006 treatment report from a private podiatrist reflects complaints of sub metatarsal pain of the right foot without weight bearing and upon exercising and walking.  The associated signs and symptoms included aching, burning, irritation, sharp shooting pain, tenderness in the right foot, as well as a physical activity decrease.  The Veteran denied any previous history, related trauma, or previous treatment for the condition.  He reported that the condition had existed for approximately 2 years.  The impressions were plantar flexed met/metatarsal, right; exostosis of the 1st right metacarpophalangeal joint; right foot pain; degenerative joint disease of the right 1st metacarpophalangeal joint; onychomycosis times ten; and tinea pedis, right.  

A March 2008 entry from the same podiatrist noted treatment for right 2nd, 3rd, 4th and 5th toe deformities, with pain and turning in of the toes.  The associated signs and symptoms included pain and decreased physical activity.  The Veteran reported that trauma to the area as a result of an injury sustained during the war.  It was noted that the condition had existed for an extended duration.  He reported that the severity of the condition was moderate and that it was worsening.  The assessment was medial deviation of the 2nd, 3rd, 4th, and 5th digits of the right foot, with pain and deviation, due to trauma sustained during the war many years ago.  

In a March 2008 medical statement, the Veteran's private podiatrist indicated that the Veteran was initially seen in September 2006 with a chief complaint of pain in the sub second metatarsal, as well as pain involving the metacarpophalangeal joint.  It was noted that the Veteran had pain with walking and exercise and that there was no history of trauma.  X-rays had been taken at that time, showing a metatarsus adductus as well as varus rotation of the digits.  The second metatarsal was reportedly lying in a plantar flexed position and was also somewhat elongated in relationship to the third metatarsal.  The podiatrist indicated that there was also a hallux rigidus of the 1st metacarpophalangeal joint which was usually due to previous trauma to the area and was most likely quite sometime in the past causing damage to the articular cartilage with excessive narrowing of the joint space of the 1st metacarpophalangeal joint of the right foot.  It was noted that there was also dorsal spurring noted to the 1st metatarsal head.  The podiatrist remarked that the suggested procedures discussed were a shortening and elevation osteotomy of the second metatarsal and a chielectomy of the 1st metacarpophalangeal joint.

The March 2008 medical statement further revealed that the Veteran underwent the above-noted surgeries in 2006 and that he had progressed as expected during the previous two years.  The Veteran was experiencing a progression of the pain and degeneration of the right first metatarsal joint and he asked if those deformities could be due to his past Army service training.  The podiatrist had explained to the Veteran that the degenerative 1st metacarpophalangeal joint could certainly be an extension of trauma to the 1st metacarpophalangeal joint due to parachute jumping or excessive running with the trauma to the first metatarsal head area and it's cartilage.

A March 2008 radiological report of the podiatrist reflected complaints of pain in the 2nd, 3rd, 4th, and 5th digits of the right foot, which he reported was initially caused by an injury sustained during the war.  An X-ray showed evidence of a calcaneal heel spur on the posterior aspect of the right heel.  There was also evidence of calcified arteries (arteriosclerosis obliterans) and excessive pronation.  The right 5th toe sulcus, the right 4th toe sulcus, and the right 3rd to sulcus all showed evidence of being subluxed and those toes showed evidence of rotated varus.  The X-ray films showed medial deviation of the 3rd, 4th, and 5th digits of the right foot due to tightening of the medial capsules and metatarsus adductus, right.  It was noted that the right second digit was dorsiflexed due to the 3rd digit underlying the 2nd digit.

In a November 2008 VA consultation report, the Veteran complained of chronic right foot pain that had begun secondary to an injury in 1946 during obstacle course training in the military.  He had been wearing a wider shoe to help relieve the right foot pain since he had been in the military.  The assessment was hallux limitus, right first metatarsophalangeal joint; varus deformities of toes three, four, and five on the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; and a dorsiflexed second toe at the metatarsophalangeal joint, which was laterally deviated.  

A May 2011 VA podiatry note contained listed clinical assessments of hallux limitus, right first metatarsophalangeal joint; varus deformities of the toes three, four, and five, on the right foot; a dorsiflexed and laterally deviated second toe at the metatarsophalangeal joint of the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; pes planus, bilaterally; and onychomycosis times ten.  

In June 2011 a VA examination of the feet was conducted and the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail, to include pertinent STRs.  Right hallux limitus was diagnosed.  In addition, X-ray films revealed evidence of moderate to severe degenerative changes of the first metatarsophalangeal joint, as well as mild pes planus.  The examiner indicated that the Veteran's right foot disability documented in the record was a bunionette, which was a prominence of the fifth metatarsal head.  The examiner stated that the prominence of the right fifth metatarsal head was still irritated and inflamed, but apparently caused the Veteran no problem.  The examiner reported that, on the other hand, an undocumented, but reported, injury to the right hallux was linked by the Veteran to a hallux limitus issue that did not develop until forty or fifty years later.  The examiner remarked that she would expect that a hallux limitus due to trauma would develop somewhat sooner after the original injury.  The Veteran had reported that he was an avid tennis player, and the examiner indicated that the stress put on the right foot playing tennis or could have caused the hallux limitus, or it could have been due to some other trauma.  The examiner commented that she could not resolve the issue without resort to mere speculation due to the length of time between the reported injury and the reported symptomatology.  The examiner was also unable to opine as to whether the diagnosed condition was congenital or developmental because hallux limitus/rigidus could be traumatic or developmental.  

In a July 2011 addendum to the June 2011 VA examination report, a different VA examiner essentially restated the same opinions provided by the previous examiner at the time of the June 2011 VA examination.  

In light of the conflicting and/or unclear medical evidence of record and the complexity of the issue on appeal, in September 2011, the Board requested the opinion of a medical expert, specifically a podiatrist, associated with VHA.  The podiatrist was asked to diagnose all current right foot disabilities and to address the etiology of each.

His December 2011 response, the VHA podiatrist summarized the Veteran's clinical history from 1945 to 2011.  He noted the bunionette shown in service, and based on x-ray evidence diagnosed osteoarthritis of the 1st metatarsophalangeal joint; metatarsus adductus; varus rotation of the lesser digits; a dorsiflexed right 2nd digit - due to the 3rd digit underlying the 2nd digit; and a calcaneal heel spur.  The podiatrist opined that all of the abnormalities seen on X-ray films were independent and acquired findings not related to service.  The podiatrist acknowledged a 2008 private medical opinion linking various right foot conditions to the Veteran's period of service.  However, the VA podiatrist described that opinion as "speculative."  It was noted that there was no mention of a bunionette deformity in those records.  The VHA podiatrist next listed the diagnoses rendered by the private physician in November 2008, including 
hallux limitus/1st metatarsophalangeal joint arthritis; varus deformity of the 3rd through 5th right toes; a tailor's bunion; a 2nd toe deformity; bilateral pes planus; and onychomycosis of the all of the nails bilaterally.  The VHA examiner opined that of all the aforementioned listed diagnoses, only the tailor's bunion related to the Veteran's service.  The podiatrist further noted that 2010 VA records revealed treatment for arthritis of the 1st metatarsophalangeal joint, without mention of a symptomatic tailor's bunion, and that a 2011 VA examination report revealed an arthritic big toe joint, with no problem with a right foot bunionette. 

The examiner opined that hallux limitus/arthritis was not directly caused by service, because the 1st metatarsophalangeal joint arthritis would have developed sooner.  It was also pointed out that the injury would have had to have been directly to this location of the foot, as a bunionette forms on the lateral aspect of the foot - while hallux limitus occurs at the medial side of the foot, neither of which were mentioned in the STRs.  The podiatrist opined that arthritis shown on X-ray films was caused by daily use/stresses placed on the joint over time and was an acquired condition.  Finally, the podiatrist found that the bunionette deformity was genetically acquired and was not a direct cause of service.  

The opinion was issued to the Veteran and his representative in December 2011 and they were given 60 days to review the expert opinion and provide any additional evidence of argument.  No additional evidence or argument was subsequently presented.  

Analysis

The Veteran contends that he has a right foot disability that is related to his period of service.  He specifically alleges that he sustained an injury to his right foot during service and that he has suffered from right foot problems since that time.  

Generally, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (2011).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, Hickson element (1), evidence of current disability has been established.  During the appeal period, diagnoses consisting of: hallux limitus, right first metatarsophalangeal joint; varus deformities of the toes three, four, and five, on the right foot; a dorsiflexed and laterally deviated second toe at the metatarsophalangeal joint of the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; pes planus, bilaterally; and onychomycosis times ten, have been made.  The numerous foot disorders that have been diagnosed in this case will be addressed below as relate they relate to service incurrence.  

With regard to Hickson element (2), in-service incurrence, review of the STRs revealed a sore bony prominence behind the head of the right 5th metatarsal bone, diagnosed as a bunionette, caused by wearing shoes that were too tight.  No foot disorders were identified on enlistment or separation, nor were any foot injuries mentioned.

The Board will now address the critical issue of whether the Veteran's currently claimed right foot disorders are related to service.  

At the outset, the Board notes that arthritis was not diagnosed during service or within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was not until September 2006, more than 60 years after the Veteran's period of active service, that there was any indication of arthritis in the area of the right foot.  As such, service connection on a presumptive basis is not warranted.

With respect to the bunionette of the 5th right toe shown in service (also referred to as a tailor's bunion), the file contains an expert VHA opinion of 2011 finding that this was a genetically acquired deformity and was not a direct cause of service.  There has been no evidence presented to the contrary and the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  There has been no evidence presented in this case which establishes or even suggests that the congenital condition identified above was aggravated beyond the normal course of these conditions by any service-related superimposed disease or injury.  
In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  Here, however, there was no symptomatic bunionette upon VA examination in 2011.  Thus, while diagnosed during the appeal period, the absence of symptoms by 2011 indicates that such earlier symptoms did not represent a permanent worsening- and hence no aggravation.  

A 2nd toe deformity (also identified as a dorsiflexed and laterally deviated second toe at the metatarsophalangeal joint of the right foot) and varus deformities of the toes three, four, and five, on the right foot have also been diagnosed.  A March 2008 private medical record reflects that an assessment was medial deviation of the second, third, fourth, and fifth digits of the right foot, with pain and deviation, due to trauma sustained during the war many years ago, based on the Veteran's reports of in-service right foot trauma.  A March 2008 radiological report also reflects complaints of pain in the 2nd, 3rd, 4th, and 5th digits of the right foot, which he reported was initially caused by an injury sustained during the war.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, the aforementioned March 2008 opinion is of little probative value.  Initially, it is clear that it is based only on an entirely unsubstantiated ay history provided by the Veteran in pursuit of compensation, and not upon any independent review of the Veteran's STRs or clinical history.  

Moreover, the history provided by the Veteran in 2008 is both remote (provided 60 years after his discharge from service) and contradicted elsewhere in the record.  In this regard, the STRs are entirely negative for any right foot trauma or injury in service and the Veteran himself had denied any previous history of right foot problems, related trauma, or previous treatment, when seen in 2006.  As such, there is reason in this case to question the credibility of the lay information provided by the Veteran as to the onset, chronicity, and continuity of his claimed right foot condition and alleged in-service right foot injury, and to assign such statements lower probative value than the STRs and clinical evidence, in light of discrepancies between the two.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In contrast, based on a full review of the Veteran's STRs, clinical history, and medical records, a VA podiatrist opined in 2011 that neither a 2nd toe deformity and varus deformities of the toes three, four, and five were etiologically related to the Veteran's period of service.  As detailed previously, a rationale was provided in support of that conclusion.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  Here, the VA opinion is far more probative that the private medical opinion provided in 2008 and hence there is no basis for the establishment of service connection for a 2nd toe deformity and varus deformities of the toes three, four, and five, initially identified 60 years after service and with no indication of chronicity or continuity since service or an etiological relationship to service.  

Also diagnosed in this case are right foot conditions consisting of: diffuse metatarsalgia of the right foot; sub metatarsal pain, bilateral pes planus; and onychomycosis times ten.  The Board notes that each of these conditions was initially identified between 2006 and 2011, 60 years or more after the Veteran's discharge from service.  Hence, there is no indication of chronicity and continuity of the conditions since service, nor has any competent medical evidence or opinion been presented establishing or even suggesting an etiological nexus between any of these conditions and the Veteran's period of service between 1943 and 1946.  In fact, a competent expert medical opinion of a VA podiatrist, provided for the file in 2011 specifically indicated that bilateral pes planus and onychomycosis of the all of the nails bilaterally, were not etiologically related to the Veteran's period of service

The Board observes that hallux limitus/ and 1st metatarsophalangeal joint arthritis have also been diagnosed in this case.  In March 2008, a private podiatrist explained to the Veteran that the degenerative first metacarpophalangeal joint could certainly be an extension of trauma to the 1st metacarpophalangeal joint due to parachute jumping or excessive running with the trauma to the first metatarsal head area and it's cartilage.  In contrast, in an opinion provided by a VA podiatrist in 2011, it was determined that hallux limitus/arthritis was not directly caused by service, because the 1st metatarsophalangeal joint arthritis would have developed sooner.  It was also pointed out that the injury would have had to have been directly to this location of the foot; as it was explained that a bunionette forms on the lateral aspect of the foot - while hallux limitus occurs at the medial side of the foot, neither of which were mentioned in the STRs.  The podiatrist opined that arthritis (shown on X-ray films) was caused by daily use/stresses placed on the joint over time and was an acquired condition.

In assessing these medical opinions, the Board observes that the Veteran has not provided a history of parachute jumping or excessive running in service; nor is it otherwise established by the record.  Hence, the 2008 opinion, based on the mere possibility of such history, is speculative at best.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  The 2011 opinion of the VA podiatrist was based on full review of the Veteran's history from 1945 to 2011, a clinical explanation of the conditions involved and the time period involved between service and onset of arthritis.  Hence the negative opinion provided, to the effect that hallux limitus/arthritis was not directly caused by service but was caused by daily use/stresses placed on the joint over time and was an acquired condition, is found to be of high probative value in this case, as compared to opinions provided by the Veteran himself and the private podiatrist.  

The Board acknowledges the Veteran's contention that his claimed right foot disability was caused by service.  However, the Board finds that this is a determination that is medical in nature.  The Veteran, as a layperson, does not have the medical training or expertise to render a competent opinion as to whether his disability of the right foot was incurred in or aggravated by active service, particularly in light of the numerous diagnoses of right foot conditions and deformities, complicating his overall disability picture.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his contentions regarding etiology of his claimed right foot disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (

Essentially, as the weight of the evidence is against a finding that any of the Veteran's currently manifested right foot disorders are related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49  (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


  His DD 214 reflects service with the United States Army with a military occupational specialty of radio operator.




ORDER

Entitlement to service connection for a right foot disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


